Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed January 23, 2020, is a reissue of U.S. Patent 9,577,199 (hereafter the '199 patent), which issued from U.S. application Serial No. 14/509,757 (the ‘757 application) with claims 1-25 on February 21, 2017.

Statutory Disclaimer and IPR Certificate
	As set forth in MPEP 1410, “[p]ursuant to 37 CFR 1.173(a)(1), applicant is required to include a copy of any disclaimer (37 CFR 1.321 ), certificate of correction (37 CFR 1.322 –1.324 ), reexamination certificate (37 CFR 1.570  and 1.997 ) or certificate from a trial before the Patent Trial and Appeal Board (PTAB) (37 CFR 42.80 ) issued in the patent for which reissue is requested.”  Accordingly, Applicant is required to provide a copy of the statutory disclaimer and IPR certificate that have published/issued for the ‘199 patent.

Scope of Claims
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  This reissue application contains claims 26-48 directed to an aryl-substituted anthracene compound and an organic electronic device.  Claims 26 and 41, as presented in the amendment filed 03/25/2022, are representative.
26. (New)   An aryl-substituted anthracene compound having Formula I:


    PNG
    media_image1.png
    327
    467
    media_image1.png
    Greyscale


wherein:

R1 through R8 are the same or different at each occurrence and are selected from the group consisting of H, D, alkyl, alkoxy, aryl, aryloxy, siloxane, and silyl;
Ar1 and Ar2 are the same or different and are selected from the group consisting of aryl groups; and
Ar3 and Ar4 are the same or different and are selected from the group consisting of H, D, and aryl groups;
wherein the compound has at least eight D;
wherein the aryl groups are selected from the group consisting of phenyl, naphthyl, phenanthryl, heteroaryl, and deuterated derivatives of any of the foregoing.


41. (New)  An organic electronic device comprising a first electrical contact layer, a second electrical contact layer, and at least one active layer therebetween, wherein the active layer comprises an aryl-substituted anthracene compound having Formula I:


    PNG
    media_image1.png
    327
    467
    media_image1.png
    Greyscale

wherein:
R1 through R8 are the same or different at each occurrence and are selected from the group consisting of H, D, alkyl, alkoxy, aryl, aryloxy, siloxane, and silyl;
Ar1 and Ar2 are the same or different and are selected from the group consisting of aryl groups; and
Ar3 and Ar4 are the same or different and are selected from the group consisting of H, D, and aryl groups;
wherein the compound has at least eight D;
wherein the aryl groups are selected from the group consisting of phenyl, naphthyl, phenanthryl, heteroaryl, and deuterated derivatives of any of the foregoing.

Dependent claims 43 and 44 use the transitional phrase “consists essentially of” to describe the active layer of the electronic device.  According to MPEP 2111.03, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  See, e.g., PPG Industries v. Guardian Industries, 156 F.3d at 1355, 48 USPQ2d at 1355.  See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2008/0315754 to Kawamura et al (hereinafter “Kawamura”) in view of U.S. Patent Application Publication 2003/0134140 to Li et al (hereinafter “Li”).
Kawamura teaches anthracene derivative compounds and an organic electroluminescent (EL) device utilizing the compounds (see ¶ 0001).  Kawamura’s anthracene derivative compounds of formulas (2) to (7) and (12) are reproduced below, and contain a dibenzofuran group when Kawamura’s X is O:

    PNG
    media_image2.png
    208
    288
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    187
    293
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    186
    296
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    167
    292
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    214
    409
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    174
    437
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    179
    438
    media_image8.png
    Greyscale

wherein the substituents and parameters are defined in ¶ 0038, 0041-0042, 0044, 0048-0049, 0055-0056, 0062-0063, 0069-0071 and 0089-0092 (see also ¶¶ 0037, 0040, 0043, 0047, 0054, 0061 and 0068; and Kawamura’s claims 2 to 7).  Exemplary compound species are compounds 1 to 30 on pp. 35-53.  Kawamura’s compound 1 (p. 35, ¶ 0186) and compound 5 (p. 37, ¶ 0194) are presented below for illustration purposes only:

    PNG
    media_image9.png
    156
    302
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    160
    321
    media_image10.png
    Greyscale

In Kawamura’s compounds 1 and 5, each of the instant R1 through R8 is hydrogen, the instant Ar2 is phenyl, and the instant Ar4 is dibenzofuran.  Alternatively, Ar2 in compounds 1 and 5 is heteroaryl and comprises the dibenzofuran and the phenyl group to which it is attached, and Ar4 is hydrogen.  In compound 1, the instant Ar1 is naphthyl and the instant Ar3 is hydrogen.  In compound 5, the instant Ar1 is phenyl and the instant Ar3 is naphthyl.
As a further alternative, Kawamura more generally teaches anthracene derivatives of formula (1), reproduced below from ¶¶ 0024-0026, containing a benzofuran group when X is O:

    PNG
    media_image11.png
    630
    309
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    101
    301
    media_image12.png
    Greyscale


wherein the parameters and groups are further discussed in ¶¶ 0027-0035.  Almost all of the benzofuran-containing exemplary compounds on pp. 13-17 of Kawamura are pertinent to those here claimed.  For illustration purposes only, the following benzofuran-containing exemplary anthracene compounds of Kawamura are reproduced below from pp. 14 and 16:
	
    PNG
    media_image13.png
    160
    410
    media_image13.png
    Greyscale

             
    PNG
    media_image14.png
    175
    324
    media_image14.png
    Greyscale

In these compounds, each of the instant R1 through R8 is hydrogen; the instant Ar2 is phenyl, the instant Ar4 in the first compound is heteroaryl, i.e., benzofuran joined with two additional phenyl rings wherein each of the rings is joined by a single bond to the benzofuran, the instant Ar4 in the second compound is benzofuran, the instant Ar1 in each of the compounds is phenyl and the instant Ar3 in each of the compounds is naphthyl. 
Kawamura further teaches that the organic EL device comprises an anode, a cathode and a light emitting layer between the anode and cathode, wherein the light emitting layer contains the anthracene derivative as a host compound (see ¶¶ 0095-0096, 0108 and 0112; Example 5 and claim 13).  The light emitting layer further contains a fluorescent or phosphorescent dopant compound (see ¶¶ 0095-0096 and claims 13-14).  The dopant compound can be an amino-substituted chrysene or an amino-substituted anthracene, as per instant claim 45 (see ¶¶ 0097-0103).  Kawamura’s organic EL device comprises a hole injection layer between the anode and light emitting layer, as per instant claim 46 (see ¶ 0109).
Kawamura’s anthracene compounds differ from those here claimed in that Kawamura’s anthracene compounds lack at least eight deuterium (D) in place of at least eight hydrogen atoms of the compounds.
Kawamura’s anthracene compounds are double bond conjugated compounds.  They are used in the light-emitting layer of the organic EL device as a light-emitting material (see ¶ 0096).
Li teaches conjugated organic semiconductor compounds for use in optoelectronic devices, such as a light emitting device, wherein one or more hydrogens of the compounds are deuterated (see Abstract; ¶¶ 0001, 0007 and 0032-0034; and Figs. 1 and 2).  The conjugated compounds include linear conjugated organic compounds with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0025).  The conjugated compounds also include a cyclic ring, fused cyclic ring, and combinations thereof that form a conjugated organic compound or a polymer with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0027).  The conjugated compounds also include a heterocyclic ring, fused heterocyclic ring, and combinations thereof that form a conjugated organic compound or a polymer with at least 5 conjugated bonds, wherein protons linked to the conjugated bonds are partially or fully deuterated (see ¶ 0028).
In ¶ 0009, Li teaches the advantages of having deuterium in place of hydrogen in the conjugated compounds:
[0009]  Deuterium is also found to act as an apparent electron-donating inductive substituent relative to hydrogen.  The isotope effects may be applied in the design of new luminescent materials with enhanced charge-injection ability.  Additionally, it is know [sic] that the C-D bond is shorter than the C-H as a result of the anharmonicity of the bond stretching potential.  [M. L. Allinger and H. L. Flanagan, J. Computational Chem. 1983, 4(3), 399].  This means the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices.  Deuterated luminescent material may also have a higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate.

Li prepares several compounds having at least eight D, such as the green luminescent poly(phenylene vinylene) of formula 4 in Example 1 (¶ 0038) and the metal complex of formula 28 in Example 8 (¶ 0063):

    PNG
    media_image15.png
    109
    132
    media_image15.png
    Greyscale
               
    PNG
    media_image16.png
    197
    154
    media_image16.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conjugated, light-emitting anthracene compounds of Kawamura, such as the four exemplary compounds of Kawamura noted above, such that deuterium is used in place of all or essentially all of the hydrogens in the compounds, i.e., at least eight of the hydrogens in Kawamura’s conjugated compounds are replaced with D as here claimed, so as to provide for better thermal stability, longer lifetime in an optoelectronic device, and higher electroluminescent quantum yield as a result of a smaller non-radiative triplet rate, as taught by Li.
Claims 27-31, 34-37 and 40 set forth the percentage or location of the deuterium.  With the replacement of all or essentially all of the hydrogens with deuterium in Kawamura’s anthracene compounds, it would have been obvious to have replaced at least one of the hydrogens with deuterium on the anthracene portion thereof, i.e., at least one of the instant R1 to R8, and to have replaced at least one of the hydrogens in the remaining aryl portions of Kawamura’s anthracene compounds, e.g., the phenyl, naphthyl, dibenzofuran and/or benzofuran portions, with deuterium.  Each of said hydrogens in Kawamura’s compounds is a hydrogen of the conjugated compound, as per the teachings of Li.
Furthermore, with respect to the percent deuterium, as noted above, Li teaches replacing one or more hydrogens of the conjugated compound with deuterium.  In fact, the compounds prepared in Li’s Examples 1 and 8, i.e., said compounds 4 and 28, are 100% deuterated (see ¶¶ 0038 and 0060 of Li).  According, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have determined an appropriate level of deuteration, such as the at least 10%, at least 50% or 100% deuteration as here claimed, so as to take advantage of the better thermal stability, longer optoelectronic device lifetime, and higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate, as taught by Li.
With respect to claims 33 and 34, Kawamura teaches the R1 to R4 and R5 to R8 in its general formula (1), i.e., the Rb group(s) in Kawamura’s more specific formulas (1) to (6), or the R51 to R54 and R55 to R58 in formulas (7) and (12), can be hydrogen or a substituent, wherein the more preferred substituent is alkyl or aryl (see ¶¶ 0024-0028, 0033-0035, 0038, 0041-0042, 0048-0049, 0055-0056, 0062-0063, 0070, 0087, especially ¶ 0035).  The R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb in Kawamura’s compounds are in the same locations on the anthracene ring as the instant R1 to R4 and R5 to R8.  The selection of Kawamura’s more preferred alkyl or aryl substituent for any one or more of Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb, such as at the position corresponding to the instant “R2” as per instant claims 33 and 34, and the remaining groups are H or D, as per the teachings of Kawamura and Li, would have been obvious so as to prepare a suitable light-emitting anthracene compound according to the express teachings of Kawamura and Li.
With respect to claim 39, as noted above, Kawamura’s compound has a benzofuran group or a dibenzofuran group as here claimed.  Alternatively, at least one of the instantly claimed Ar1 to Ar4 in Kawamura’s compounds can be a carbazole group since Kawamura teaches that the R9 or R10 in general formula (1) can be carbazolyl (¶¶ 0024-0030).  Additionally, Kawamura teaches, for example, that the substituent to the Ar1 group in formulas 2 to 6 can be carbazolyl (see ¶¶ 0033, 0039, 0042, 0049, 0056 and 0063).
Claim 44 requires that the active layer is an electroactive layer that consists essentially of a first host material chose from compound having Formula I, a second host material and an electroactive dopant compound.  Claim 48 requires that the second host material is non-deuterated.  As noted above, Kawamura teaches that the light emitting layer contains the anthracene derivative as a host compound, i.e., as the instant first host compound, and further contains a fluorescent or phosphorescent dopant compound (see ¶¶ 0095-0096, 0108 and 0112, Example 5 and claims 13-14).  According to the ‘199 patent (col. 3, lines 41-45), “[t]he term ‘host material’ is intended to mean a material to which a dopant is added.  The host material may or may not have electronic characteristic(s) or the ability to emit, receive, or filter radiation.  In some embodiments, the host material is present in higher concentration.”  Kawamura further teaches that two or more dopants can be used in combination (¶ 0097), and thus, one dopant corresponds to the claimed dopant, while the other dopant corresponds to the claimed second host material.  Examples of the dopant are given in ¶ 0097, and none are required to be deuterated.  Alternatively, Kawamura teaches that the light emitting layer may further contain a known light emitting material, a hole injecting material or an electron injecting material (see ¶ 0110).  The known light emitting material, the hole injecting material or the electron injecting material corresponds to the claimed second host material.  In yet another alternative, Kawamura teaches that a light emitting material or a host material can be used together with the anthracene derivative compound (see ¶ 0112).  The light emitting material or host material corresponds to the claimed second host material, and as seen in ¶ 0112, the material is not required to be deuterated.

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura in view of Li as applied to claims 26-46 and 48 above, and further in view of U.S. Patent Application Publication 2008/0023676 to Hsu (hereinafter “Hsu”).
Kawamura in view of Li is relied upon for the reasons stated above in Rejection No. 1.  As noted above, Kawamura teaches that its organic EL device comprises a hole injection layer between the anode and light emitting layer (see ¶ 0109).  The hole injecting material can be a conductive polymer (see ¶ 0113).
Kawamura and Li do not specifically teach using at least one fluorinated acid polymer with the conductive polymer.  
Hsu teaches that organic light-emitting devices generally have the structure anode/buffer layer/EL material/cathode, and that the buffer layer, which corresponds to Kawamura’s hole injecting layer, is typically made of an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (see Abstract and ¶¶ 0006-0007).  Hsu further includes a fluorinated polymer acid in the buffer layer to improve the properties thereof, including thermal stability (see ¶¶ 0008-0009, Example 3 and Comparative Example C).
Alternatively, since Hsu teaches a buffer layer is typically an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (active layer), the improvement in properties is interpreted to also mean enhanced injection of holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the hole injection layer (buffer layer) of Kawamura in view of Li by using a conductive polymer/fluorinated polymer acid formulation so as to provide for improved properties, such as improved thermal stability and/or enhanced hole injection.

Claims 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura in view of Li as applied to claims 26-46 and 48 above, and further in view of U.S. Patent Application Publication 2007/0247063 to Murase et al (hereinafter “Murase”).
Kawamura in view of Li is relied upon for the reasons stated above in Rejection No. 1, and, as noted above, renders obvious claims 33 and 34.  Murase provide further reasons of obviousness.
As set forth in Rejection No. 1, the selection of Kawamura’s more preferred alkyl or aryl substituent for any one or more of Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb, such as at the position corresponding to the instant R2 as per claims 33 and 34, and the remaining groups are H or D, as per the teachings of Kawamura and Li, would have been obvious so as to prepare a suitable light-emitting anthracene compound according to the express teachings of Kawamura as modified by Li.
Like the instant R1 to R8, Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb are the groups on the anthracene ring.  Similar to Kawamura and the instant claims, Murase teaches a light emitting device material comprising an anthracene compound that is useful as a fluorescent dye (i.e., a light-emitting material) and a charge transporting material, and having the general formula (1) (see ¶¶ 0001 and 0016):

    PNG
    media_image17.png
    558
    299
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    47
    301
    media_image18.png
    Greyscale


Thus, Murase’s R1 to R8 on the anthracene ring correspond to the claimed R1 to R8.  Murase teaches several compounds, such as compounds 6, 20, 36, 37 and 38,   wherein R2 is alkyl or aryl, as here claimed (see pp. 5-12 of Murase).  For example, Murase’s compound 6 has the formula:

    PNG
    media_image19.png
    213
    248
    media_image19.png
    Greyscale
.
According, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared the anthracene derivative compound of Kawamura in view of Li such that any one or more of Kawamura’s R1 to R4 and R5 to R8, or R51 to R54 and R55 to R58, or Rb, is alkyl or aryl, such as at the position corresponding to the instant R2, because Kawamura specifically teaches alkyl or aryl as preferred substituents for these R groups, and because similar, known anthracene compounds in the prior art having a similar function as Kawamura’s anthracene compounds also have alky or aryl substitution at the instant R2 position of the anthracene ring, as shown by Murase.

Claims 26-44, 46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2005/0280008 to Ricks et al (hereinafter “Ricks”) in view of Li.
Ricks teaches anthracene compounds of the following formulas:

    PNG
    media_image20.png
    164
    247
    media_image20.png
    Greyscale
    
    PNG
    media_image21.png
    108
    246
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    137
    269
    media_image22.png
    Greyscale
    
    PNG
    media_image23.png
    139
    270
    media_image23.png
    Greyscale


wherein the parameters and groups are set forth in ¶¶ 0122-0142.  Examples of the anthracene compounds include those shown in ¶ 0143, three of which are presented below (see also Ricks’ claims 28-30):
	
    PNG
    media_image24.png
    227
    156
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    240
    114
    media_image25.png
    Greyscale
  
    PNG
    media_image26.png
    273
    142
    media_image26.png
    Greyscale

	In the first compound from the left, the claimed Ar1 and Ar2 are each naphthyl, Ar3 and Ar4 are each H, R2 is alkyl (isobutyl), and R1 and R3 to R8 are H.  In the second compound, Ar1 and Ar2 are each naphthyl, Ar3 and Ar4 are each H, and R1 to R8 are each H.  In the third compound, Ar1 and Ar2 are each heteroaryl, i.e., carbazole, Ar3 and Ar4 are each phenyl, and R1 to R8 are each H.
	Ricks’ anthracene compounds are used as a host material in one or more light emitting layers in an organic light emitting device (OLED), wherein the light emitting layer is between an anode and cathode (see ¶¶ 0002-0003, 0091 and 0112-0143). The light emitting layer further contains a fluorescent dye or phosphorescent compound as a dopant (see ¶ 0091).  The light emitting layer can further contain a second host, as per instant claim 44, since Ricks teaches that mixtures of hosts can be used (¶ 0091), and co-hosts are taught in ¶ 0152.  The OLED can further comprise a hole injection layer between the anode and the light emitting layer, as per instant claim 46 (see ¶ 0038).
Ricks’ anthracene compounds differ from those here claimed in that Ricks’ anthracene compounds lack at least eight deuterium (D) in place of at least eight hydrogen atoms of the compounds.
Ricks’ anthracene compounds are double bond conjugated compounds.  They are used in the light-emitting layer of an OLED as a host material (see ¶ 0096).
	Li is relied upon for the reasons stated above in Rejection No. 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the conjugated anthracene compounds of Ricks, such as the three exemplary compounds of Ricks noted above, such that deuterium is used in place of all or essentially all of the hydrogens in the compounds, i.e., at least eight of the hydrogens in Ricks’ conjugated compounds are replaced with D as here claimed, so as to provide for better thermal stability, longer lifetime in an optoelectronic device, and higher electroluminescent quantum yield as a result of a smaller non-radiative triplet rate, as taught by Li.
Claims 27-31, 34-37 and 40 set forth percentage or location of the deuterium.  With the replacement of all or essentially all of the hydrogens with deuterium in Ricks’ anthracene compounds, it would have been obvious to have replaced at least one of the hydrogens with deuterium on the anthracene portion thereof, i.e., at least one of the instant R1 to R8, and to have replaced at least one of the hydrogens in the remaining aryl portions of Ricks’ anthracene compounds, e.g., the phenyl, naphthyl and/or carbazole portions, with deuterium.  Each of these hydrogens in Ricks’ compounds is a hydrogen of the conjugated compound, as per the teachings of Li.
Furthermore, with respect to the percent deuterium, as noted above, Li teaches replacing one or more hydrogens of the conjugated compound with deuterium.  In fact, the compounds prepared in Li’s Examples 1 and 8, i.e., said compounds 4 and 28, are 100% deuterated.  According, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have determined an appropriate level of deuteration, such as the at least 10%, at least 50% or 100% deuteration as here claimed, so as to take advantage of the better thermal stability, longer optoelectronic device lifetime, and higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate, as taught by Li.
With respect to claim 48, as noted above, Ricks’ light emitting layer can contain a second host since Ricks teaches that mixtures of hosts can be used (¶ 0091), and co-hosts are taught in ¶ 0152.  The co-hosts in Ricks’ ¶ 0152 are not deuterated.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have deuterated Ricks’ anthracene host material, leaving the co-host non-deuterated, or to have deuterated some of Ricks’ anthracene host material and co-host, leaving some of the anthracene host material and co-host non-deuterated, so as to provide for better thermal stability, longer lifetime in an optoelectronic device, and higher electroluminescent quantum yield as a result of a smaller non-radiative triplet rate, as taught by Li.

Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricks in view of Li as applied to claims 26-44, 46 and 48 above, and further in view of Kawamura.
Ricks in view of Li is relied upon for the reasons stated above in Rejection No. 4.  
As noted above, Ricks teaches the light emitting layer contains a fluorescent dye or phosphorescent compound as a dopant (see ¶ 0091).  Examples of the fluorescent dopants include perylene, derivatives of anthracene, or derivatives of perylene, etc. (see ¶ 0161).  Ricks and Li do not specifically teach that the fluorescent dopant is an amino-substituted chrysene or amino-substituted anthracene.
Kawamura teaches anthracene derivative compounds and an organic electroluminescent (EL) device utilizing the compounds (see ¶ 0001).  Kawamura further teaches that the organic EL device comprises an anode, a cathode and a light emitting layer between the anode and cathode, wherein the light emitting layer contains the anthracene derivative as a host compound (see ¶¶ 0095-0096, 0108 and 0112; Example 5 and claim 13).  The light emitting layer further contains a fluorescent or phosphorescent dopant compound (see ¶¶ 0095-0096 and claims 13-14).  The dopant compound can be an amino-substituted perylene, or can be an amino-substituted chrysene or amino-substituted anthracene as per claim 45 (see ¶¶ 0097-0103).
It would have been to one of ordinary skill in the art at the time the invention was made to have used an amino-substituted chrysene or an amino-substituted anthracene as the fluorescent dopant in the light emitting layer of Ricks and Lee because Ricks teaches that suitable fluorescent dopants include perylene, derivatives of anthracene, or derivatives of perylene, etc., and Kawamura similarly teaches that suitable dopant compounds can be an amino-substituted perylene, an amino-substituted chrysene or an amino-substituted anthracene.  This is a matter of simple substitution of one known fluorescent dopant for another to obtain predictable results.

Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ricks in view of Li as applied to claims 26-44, 46 and 48 above, and further in view of Hsu.
Ricks in view of Li is relied upon for the reasons stated above in Rejection No. 4.  As noted above, Ricks teaches that its OLED comprises a hole injection layer between the anode and light emitting layer (see ¶ 0038).  Ricks and Li do not specifically teach that the hole injecting layer comprises at least one conductive polymer and at least one fluorinated acid polymer.  
Hsu teaches that organic light-emitting devices generally have the structure anode/buffer layer/EL material/cathode, and that the buffer layer, which corresponds to Ricks’ hole injecting layer, is typically made of an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (see Abstract and ¶¶ 0006-0007).  Hsu further includes a fluorinated polymer acid in the buffer layer to improve the properties thereof, including thermal stability (see ¶¶ 0008-0009, Example 3 and Comparative Example C).
Alternatively, since Hsu teaches a buffer layer is typically an electrically conducting polymer and facilitates the injection of holes from the anode into the EL material layer (active layer), the Specialist interprets an improvement in properties to also mean enhanced injection of holes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the hole injection layer (buffer layer) of Ricks in view of Li as a conductive polymer/fluorinated polymer acid formulation so as to provide for improved properties, such as improved thermal stability and/or enhanced hole injection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-92 of copending Application No. 16/736,231 (the ‘231 reference application).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘231 reference application anticipate the instant claims, but are of more narrow scope than the instant claims in that the claims of the ‘231 reference application require that at least one of Ar2 and Ar4 is dibenzofuran or benzofuran, and that Ar1 is a hydrocarbyl aryl group.  Note that the claims of the ‘231 reference application have at least eight D as here claimed when, for example, the compound is 100% deuterated as per claims 36 and 66 of the ‘231 reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments and the Declaration under 37 CFR §1.132 by Michael Chabinyc (hereinafter “Chabinyc Declaration”) filed March 25, 2022 have been fully considered but they are not persuasive.
Applicant argues the following on p. 14 of the Remarks: 
Kawamura teaches that small structural changes can unpredictably affect the properties of an organic electronic device (Kawamura at [0282]), and Li teaches that deuteration causes structural changes (Li at [0008]) such that the result of deuterating Kawamura’s material, or Ricks’ anthracene derivatvies, would have been unpredictable.  Dr. Herron’s declaration further confirms the unpredictable effects of deuteration.  Dr. Chabinyc’s Declaration explains that there is no basis to conclude that a person of ordinary skill in the art would have been motivated by an expectation of “better thermal stability, longer lifetime in an optoelectronic device, and higher electroluminescent quantum yield.”  See Chabinyc Declaration at paras. 2-9.
	
Citing ¶ 5 of the Chabinyc Declaration, Applicant further argues lack of predictability by citing to the results in Kawamura’s Table 3 for Kawamura’s Compound B (comparative example) and Kawamura’s Compounds 1 and 21 (inventive examples), reproduced below (Remarks, p. 17):

    PNG
    media_image27.png
    148
    702
    media_image27.png
    Greyscale

Applicant notes that a 50% increase in device lifetime was observed in Kawamura’s Compound 1 relative to Compound B and that structure/property relations can be unpredictable (Remarks, p. 17).  
These arguments are unpersuasive.  The Herron Declaration is unpersuasive for the reasons set forth in the Final Rejection mailed 11/09/2021.  ¶ 0282 of Kawamura, cited in Applicant’s argument and reproduced below, discusses the effects of a 1-naphthyl group in said Compound B, not of deuterium or some generic small structural change:
[0282]  In addition, comparison between Compound B (Comparative Example 2) and any one of the compounds of the present invention reveals that an organic EL device using any one of the compounds of the present invention has a longer lifetime than that of an organic EL device using Compound B. The following has been known: when an organic EL device using any one of those material systems is driven with a current, the compound is brought into an excited state, and anthracene and a substituent of anthracene change so as to adopt a planar structure.  From this viewpoint, an excited state of a 1-naphthyl group is unstable owing to a short distance between anthracene and a hydrogen atom of the naphthyl group while an excited state of a phenyl group or 2-naphthyl group is stable.  As a result, a 1-naphthyl group exerts a shortening effect on the lifetime of an organic EL device using a compound containing the 1-naphthyl group, and the effect appears remarkably in a compound based on the system of the present invention.

While Kawamura performed experimental testing of its inventive compounds in comparison with Compound B containing a 1-naphthyl group, Applicant has proffered no experimental results of the claimed compounds in comparison with Kawamura’s or Ricks’ compounds.  The effects and advantages of deuterium are discussed in Li, which notes the following in ¶ 0009:
[0009]  Deuterium is also found to act as an apparent electron-donating inductive substituent relative to hydrogen.  The isotope effects may be applied in the design of new luminescent materials with enhanced charge-injection ability.  Additionally, it is know [sic] that the C-D bond is shorter than the C-H as a result of the anharmonicity of the bond stretching potential.  [M. L. Allinger and H. L. Flanagan, J. Computational Chem. 1983, 4(3), 399].  This means the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices.  Deuterated luminescent material may also have a higher electroluminescent quantum yield as a result of smaller non-radiative triplet rate.

As discussed in the Final Rejection mailed 11/09/2021 (pp. 30-32), in Figs. 8 and 9, Li’s deuterated Ir(ppy)3 provided for the highest quantum efficiency and luminance efficiency relative to non-deuterated Ir(ppy)3 (see also ¶¶ 0069-0070 of Li).  Accordingly, use of deuterium in place of hydrogen in Kawamura’s and Ricks’ compounds would have been obvious in view of the teachings of Li.

Applicant cites ¶¶ 3-4 of the Chabinyc Declaration and argues that Li provides quantum efficiency and luminance data for devices comprising organometallic dopant fac-tris(2-phenylpyridine)iridium, which is different from Kawamura’s anthracene derivatives, which are neither organometallic nor used as a dopant, and different from Ricks’ anthracene derivatives, which are used host materials (Remarks, pp. 14-15).  Applicant further argues that Li provides UV-visible absorption and photoluminescence data for various deuterated polymers, but fails to demonstrate any enhancement in properties for these polymers relative to their non-deuterated counterparts, and that Li’s polymers are not analogous materials to Kawamura’s anthracene derivatives (Remarks, p. 15).
These arguments are unpersuasive.  Li is not limited to organometallic dopants or polymers, or to its examples.  More generally, Li relates to deuterated semiconductor organic compounds that contain completely or partially deuterated conjugated backbones (see ¶ 0001 and 0007).  In particular, in ¶ 0023, Li teaches:
[0023] Virtually all organic luminescent materials now marketed contain hydrogen atoms, each of which has a molecular mass of one.  According to the present invention one or more of the hydrogen atoms on a conjugated chromophore or a conjugated polymer are deuterated.  The molecular mass becomes higher, and the optical and electronic properties of the conjugated luminescent material are altered and improved.  The deuterated organic semiconductor has improved performance, for instance, higher fluorescence yield and more stability than its non-deuterated analogue.

Consistent with Li, Kawamura’s and Ricks’ anthracene compounds are double bond conjugated compounds and are used in the light-emitting layer of the organic EL device as a light-emitting material, i.e., Kawamura’s and Ricks’ anthracene compounds are conjugated chormophores or support light emission (see ¶ 0096 of Kawamura and ¶ 0120 of Ricks).
.
	Applicant argues the following on p. 18 of the Remarks:
The art shows that deuteration can have unpredictable results with respect to device performance.  See Chabinyc Declaration at para. 6.  For example, Li states “[t]ne resulting deuterated material is significantly altered.” Li at [0001]. As Li explains “[b]ecause of the asymmetry of the potential well, bond lengths and bond angles involving deuterium are different than those involving hydrogen,” and there is a “smaller van der Waals radius for D than for H.” Li at [0008].  Dr. Chabinyc asserts that, if true, since Kawamura’s compounds are sensitive to molecular conformation and steric interaction, then significant alterations (e.g. bond lengths, bond angles, and van der Waals radii) upon deuteration would have impacted the luminescence and lifetime of Kawamura’s compounds in unpredictable ways (either increase or decrease performance).  Chabinyc Declaration at para. 5.  This applies equally to Ricks’ anthracene derivatives.  Thus, as Dr. Herron and Dr. Chabinyc state in their declarations, Applicant’s results demonstrate unexpectedly improved lifetimes for Applicant’s claimed compounds. See, e.g., Herron Declaration at 13 and Chabinyc Declaration at 6.
	
	Applicant’s arguments are unpersuasive.  The fact that Kawamura tested and explained the results for a compound containing a 1-napthyl group in comparison with a 2-naphthy group has little or no bearing on substituting a hydrogen for deuterium as suggested by Li, absent a showing to the contrary.  Again, Li expressly teaches that by replacing hydrogen with deuterium, the molecular mass becomes higher, the optical and electronic properties of the conjugated luminescent material are altered and improved, and the deuterated organic semiconductor has improved performance, for instance, higher fluorescence yield and more stability than its non-deuterated analogue, and longer lifetime (see ¶¶ 0001, 0006, 0009, 0013 and 0069-0070).  Contrary to Applicant’s argument, nothing unexpected with respect to lifetime has been shown in comparison with Kawamura’s and Ricks’ compounds, which differ from the claimed compounds by replacing H with D, as suggested by Li.
	
	Applicant cites the Herron Declaration, in particular the data with respect to red dopant 1, that was previously found unpersuasive in the Final Rejection mailed 11/09/2021 (Remarks, p. 18).  As explained in the Final Rejection, the lifetime data reported in ¶ 12 of the Herron Declaration using deuterated vs non-deuterated “Red Dopant 1” is unpersuasive and is at best an unfair comparison when contrasted with the lifetime data of Table 2 in ¶ 13 of the Herron Declaration, which is the same as Table 2 in the ‘818 patent.  The figure in ¶ 12 of the Herron Declaration is illegible and it is unclear which curve corresponds to which set of data.  The Specialist also reviewed this figure in the copy of the Herron Declaration present in the ‘818 patent file and the figure is illegible there too.  The symbols used to distinguish the four sets of data look essentially the same.  Additionally, the structure, layers and compounds in the devices used to generate the data in ¶ 12 are not provided.  
The Herron Declaration does not provide pertinent information but, as the name implies, Red Dopant 1 is most likely a dopant in the light emitting layer and thus, is most likely used in a relatively small amount in the light-emitting layer of the device.  To the extent the Herron Declaration is correct in noting that there was no detectable enhancement of lifetime behavior upon deuteration of the Red Dopant 1, this may be due to the fact that it is present in the device in such a small amount as to not have a detectable effect on lifetime.  What is detectable when using a small amount of deuterated dopant, i.e., 11% deuterated Ir(ppy)3 in Figs. 8 and 9 of Li, is higher quantum efficiency and luminance efficiency as noted above.  Again, such is sufficient rationale to deuterate Kawamura’s and Ricks’ compounds.
	Applicant cites ¶ 7 of the Chabinyc Declaration and argues that Dr. Herron’s results may indicate that the dopant is sensitive to degradation and that performance of devices similar to those tested by Li do not improve when the dopant is deuterated (Remarks, pp. 18-19).
	This argument is unpersuasive because it is unsupported by factual evidence.  Again, the factual evidence of record shows what is detectable when using a small amount of deuterated dopant, i.e., 11% deuterated Ir(ppy)3 in Figs. 8 and 9 of Li, i.e., a higher quantum efficiency and luminance efficiency as noted above.

	Applicant argues the following on pp. 19-20 of the Remarks:
 	Furthermore, Dr. Chabinyc opines that deuteration of Kawamura’s anthracene derivatives may unpredictably impact performance of devices in which such derivatives are incorporated by altering the morphology of the device as a whole.  Chabinyc Declaration at para. 8.  This similarly applies to Ricks’ anthracene derivatives.  For example, as Dr. Chabinyc’s Declaration explains, devices prepared using the same materials but having a different morphology can have dramatically different device performance. id.  As an example, Dr. Chabinyc notes that it is known that thermal rearrangements of materials upon heating around or above the material's glass transition temperature can unpredictably impact device performance.  See Chabinyc Declaration at para. 8, citing Organic Electronics, 8, no. 2-3 (2007): 189-197 [hereinafter “Lin”] (demonstrating decreased stimulated emission from materials after annealing around or above a glass transition); Advanced Functional Materials, 12, no. 4 (2002): 245-249 [hereinafter “Loy] (demonstrating irreversible device failure upon heating devices above a glass transition temperature); and Journal of The Electrochemical Society, 154, no. 5 (2007): J159 [hereinafter “Chen”] (demonstrating increased device stability when annealing around a glass transition temperature).  Dr. Chabinyc explains that deuteration can unpredictably increase or decrease the glass transition temperature of a material. id. at para. 8 (citing Journal of Chemical Physics, 118, no. 4 (2003): 1828-1836 [hereinafter “Richert”] (demonstrating that partial deuteration of ααβ-tris-naphthylbenzene decreased the glass transition temperature by 1.9°C, whereas partial deuteration of ortho-terphenyl increased the glass transition temperature by 1.5°C).)  Thus, a person of ordinary skill in the art could not have predicted whether deuterating Kawamura’s materials would have resulted in increased or decreased device performance (e.g., increased or decreased device thermal stability, quantum efficiency, or luminance efficiency).  See Chabinyc Declaration at para. 8.  This applies equally to Ricks’ anthracene derivatives.

Applicant’s argument of unpredictability and citation of the above journal articles is unpersuasive.  Lin and Loy are of little or no probative value since neither is directed to deuteration.  Lin is directed to oligofluorene films and Loy is directed to hole transport materials having a fluorene core, none of which are deuterated as per Li or within the scope of Kawamura’s, Ricks’ or the claimed anthracene compounds.  While Chen studies the effects of thermal annealing on performance of light emitting diodes, Chen does not use Li’s, Kawamura’s or Ricks’ anthracene compounds, and Li, Kawamura and Ricks do not thermally anneal their devices.  Similarly, the instant claims do not require such thermal annealing.  Furthermore, the fact that deuteration may have affected the glass transition temperature of the compounds in Richert is of no consequence.  Li does not stand for the fact that properties don’t change after deuteration.  Rather, as noted above, Li acknowledges that deuteration has effects, i.e., it alters the optical and electronic properties of the conjugated luminescent material (¶ 0023).  The C-D bond is shorter than the C-H bond as a result of the anharmonicity of the bond stretching potential, which means the carbon-deuterium chemical bond is stronger, more stable, and reacts more slowly than the carbon-hydrogen chemical bond, so that the deuterated organic system has better thermal stability, and longer lifetime in optoelectronic devices (¶ 0009 of Li).  As noted above, Li’s Figs. 8 and 9 show higher quantum efficiency and luminance efficiency for the deuterated material.  Kawamura’s and Ricks’ anthracene compounds are double bond conjugated compounds as per Li’s general teachings.  In fact, it was already known in the art from the teaching of, for example, US 2004/0263067 to Saitoh1, that H and D were alternative choices for anthryl compounds used in the light emitting layer of an OLED (see ¶¶ 0004, 0039, 0047 and 0055).  Accordingly, there is ample rationale to make the substation of D for H in Kawamura’s and Ricks’ anthracene compounds, in accordance with Li, with a reasonable expectation of success. 

Applicant again cites the Herron Declaration and argues that increased effort and cost are associated with deuteration (Remarks, pp. 20-21).  However, as set forth in the Final Rejection mailed 11/09/2021, to the extent there is an increased effort or cost, such does not outweigh Li’s suggestion to deuterate in order to provide for better thermal stability, longer lifetime, higher quantum yield, etc.  Nothing unexpected has been demonstrated.

Applicant further argues that Hsu and Murase do not cure the deficiencies of Li, Kawamura and Ricks (Remarks, p. 21).
	This argument is unpersuasive because Kawamura in view of Li, and Ricks in view of Li, are not deficient for the reasons discussed above.

	With respect to the obviousness-type double patenting rejection, Applicant requests reconsideration in view of the amendments and arguments made above (Remarks, p. 22).  However, upon consideration, the obviousness-type double patenting rejection is maintained, and Applicant’s arguments are unpersuasive for the reasons set forth above.

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,577,199 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                                                              
/Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                          



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Present in the IDS filed 03/16/2020.